       Case 5:19-cv-00607-FB-ESC Document 93 Filed 06/23/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


W.L., IV, AS NEXT FRIEND OF W.L.,V,               §
A MINOR;                                          §
                                                  §                 SA-19-CV-00607-FB
                   Plaintiff,                     §
                                                  §
vs.                                               §
                                                  §
SCOTT ASH JAMES ZIRUS, CAMP                       §
STEWART FOR BOYS INC.,                            §
AMERICAN INSTITUTE FOR FOREIGN                    §
STUDY INC.,                                       §
                                                  §
                   Defendants.                    §

                                             ORDER

       Before the Court in the above-styled cause of action is Defendant Scott Ash James

Zirus’s Request for Judicial Notice [#87], Plaintiffs’ objection [#89], and Zirus’s reply [#92].

Zirus, proceeding pro se, asks the Court to take judicial notice pursuant to Federal Rule of

Evidence 201 of certain documents that he represents are from the Australian Tax Office and

Australian Department of Human Services as public records as well as certain “adjudicative

facts” that he contends the documents establish. This Court is permitted to take judicial notice of

adjudicative facts that “are not subject to reasonable dispute” at any stage of the proceedings.

See Fed. R. Evid. 201(b), (d). In this case, Plaintiff contests that Zirus has met the standard

under Rule 201. But the Court need not resolve this evidentiary dispute at this point in the

litigation. Currently, there is no pending dispositive motion before the Court that would require

the consideration of the evidence identified by Zirus. Nor is there currently a date scheduled for

trial. If, at a later point, Zirus wishes to submit this evidence, the Court can evaluate the purpose

for which it is being offered, its relevance, and any objections to its admissibility, and can

evaluate whether judicial notice can be taken of any facts. Zirus may renew his request for

                                                 1
        Case 5:19-cv-00607-FB-ESC Document 93 Filed 06/23/20 Page 2 of 2




judicial notice of the documents he has identified for the Court in conjunction with presenting

the Court with an evidentiary record associated with a motion for summary judgment or at the

time of trial.

        IT IS THEREFORE ORDERED that Defendant Scott Ash James Zirus’s Request for

Judicial Notice [#87] is DENIED WITHOUT PREJUDICE to re-filing in conjunction with a

motion for summary judgment or with the trial of this matter.

        SIGNED this 23rd day of June, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               2
